Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-5 and 7-15 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination over the air measuring device, comprising: - N feed antenna devices, - a measuring device, adapted to perform over the air measurements on a device under test, selectively using any one of the N feed antenna devices, and - a single guide rail, adapted to movably hold the N feed antenna devices, the N feed antenna devices being independently movable along the single guide rail, wherein the single guide rail comprises at least one feed antenna device storage area, adapted to store N-1 of the N feed antenna devices side-by-side, during a measurement using one of the N feed antenna devices, and wherein the single guide rail comprises a single feed antenna device measurement location, adapted to hold one of the N feed antenna devices during a measurement using said one of the N feed antenna devices in combination with all other elements in claim 1.

Regarding claims 2-5 and 7-15, the claims are allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866        

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858